Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 1 of 20 PageID 221




                APPENDIX A
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 2 of 20 PageID 222




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

                               CASE NO. 5:21-cv-00182-JSM-PRL

 HOLLY LONDERS, individually and
 on behalf of all others similarly situated,
                                                                         CLASS ACTION
        Plaintiff,
 vs.
                                                             JURY TRIAL DEMANDED
 INTEL CORPORATION,

       Defendant.
 _________________________________________/

        PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT

        Plaintiff, by and through counsel and Rules 33, 34, and 36 of the Federal Rules of Civil
 Procedure, propounds the following discovery to Defendant. The Interrogatories, Requests for
 Production of Documents, and Request for Admissions must be answered separately and fully, in
 writing and under oath if applicable. As required by the Federal Rules of Civil Procedure,
 discovery must be answered and produced within thirty (30) days after service thereof.

                                            SECTION I
                                          INSTRUCTIONS

 (1)    Restate each Interrogatory, Request for Production of Documents, and Request for
        Admissions in full immediately above your response.

 (2)    In answering these discovery requests, you shall furnish all information available to you at
        the time of your answers and shall timely supplement your answers if you learn of
        additional responsive facts.

 (3)    Answer each discovery request fully, providing all information actually or constructively
        available to you collectively and/or individually, or any other persons or entities that you
        know to possess or have access to the requested information.

 (4)    If you fail to answer any discovery request in accordance with these instructions,
        specifically state the reason(s).

 (5)    If you interpose any objection to any discovery request, fully state the grounds for the
        objection and the legal authority upon which you would rely in response to a Motion to
        Compel.


                                                                                     PAGE | 1 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 3 of 20 PageID 223




 (6)    With respect to each document otherwise called for by this discovery, as to which you
        assert a claim of privilege, or the applicability of the work product doctrine, state separately
        the following, in addition to the information otherwise requested:

        (A)     The type of document(s);
        (B)     Its date;
        (C)     The name, business address, and present position of its author(s);
        (D)     The business affiliation and position of its author(s) at the time of preparation of
                the document;
        (E)     The name, business address, and present position of its addressee and all other
                recipients of the document;
        (F)     The business affiliation and position of its addressee and all other recipients at the
                time of receipt of the document;
        (G)     A general description of the subject matter of the document;
        (H)     The basis of the claim of privilege; and
        (I)     The facts and law upon which you will rely in support of that contention in response
                to a Motion to Compel.

 (7)    For every Request for Production, to the extent that a responsive “document” or any type
        of responsive materials of any type existed at some point in time, but no longer exists,
        please identify such “documents” or such responsive materials.

 (8)    If your objection is based upon the work product doctrine, set forth the following
        information:

        (A)     Whether the requested information or document(s) exists and the general nature of
                such items (e.g. recording, video, etc.);
        (B)     The identity of the individual(s) in possession of the requested information or
                document(s);
        (C)     The date the requested information or items were created and the date same was
                obtained by you.

 (9)    You are requested to produce all Documents and ESI in Your possession, custody, or
        control – as well as Documents and ESI that are in the possession of Your partners, officers,
        employees, attorneys, accountants, representatives, or agents, or that are otherwise subject
        to Your custody or control – that are described below.

 (10)   Unless otherwise indicated, the Documents and ESI to be produced include all Documents
        and ESI prepared, sent, dated or received, or those that otherwise came into existence at
        any point in time.

 (11)   The production by one person, party, or entity of a Document or item of ESI does not
        relieve another person, party, or entity from the obligation to produce his, her, or its own
        copy of that Document or ESI, even if the two are identical.



                                                                                        PAGE | 2 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 4 of 20 PageID 224




 (12)   In producing Documents and ESI, You are requested to produce a copy of each original
        Document and ESI together with a copy of all non-identical copies and drafts of that
        Document. If the original of any Document and ESI cannot be located, a copy shall be
        provided in lieu thereof, and shall be legible and bound or stapled in the same manner as
        the original.

 (13)   Documents and ESI shall be produced as they are kept in the usual course of business. All
        Documents and ESI shall be produced with a copy of the file folder, envelope, or other
        container in which the Documents and ESI are kept or maintained. All Documents and ESI
        shall be produced intact in their original files, without disturbing the organization of
        Documents and ESI employed during the conduct of the ordinary course of business and
        during the subsequent maintenance of the Documents and ESI.

 (14)   Documents and ESI not otherwise responsive to this discovery request shall be produced
        if such Documents and ESI mention, discuss, refer to, or explain the Documents and ESI
        which are called for by this discovery request, or if such Documents and ESI are attached
        to Documents and ESI called for by this discovery request and constitute routing slips,
        transmittal memoranda, or letters, comments, evaluations or similar materials.

 (15)   Each Document and item of ESI requested herein is requested to be produced in its entirety
        and without deletion or excisions, regardless of whether You consider the entire Document
        or item of ESI to be relevant or responsive to this request. If You have redacted any portion
        of a Document or item of ESI, stamp the word “redacted” on each page of the Document
        or item of ESI that You have redacted.

 (16)   Notwithstanding a claim that a Document or item of ESI is protected from disclosure, any
        Document or item of ESI so withheld must be produced with the portion claimed to be
        protected redacted.

 (17)   Every Request for Production herein shall be deemed a continuing discovery request, and
        You are to supplement information which adds to or is in any way inconsistent with Your
        initial answers to these Requests.

 (18)   Plaintiff reserves the right to propound additional discovery requests.

                                           SECTION II
                                          DEFINITIONS

 (1)    “Architecture” refers to each piece of infrastructure – including but not limited to source
        code, Javascript code, software, applications, web crawlers, hardware, servers, and
        networks – utilized to operate, implement or otherwise facilitate the operation of Your
        Website.

 (2)    “Class Members” shall mean all persons within the State of Florida who visited Your
        Website and whose visit(s) were Recorded. For purposes of identifying the geographic
        location of a Class Member, You may rely on an internet protocol address and/or

                                                                                      PAGE | 3 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 5 of 20 PageID 225




       geolocation indicator associated with a visit to Your website that reflects Florida as the
       originating source of the visit.

 (3)   “Communication” means the conveyance (in the form of facts, ideas, thoughts, opinions,
       data, inquiries or otherwise) of information and includes, without limitation,
       correspondence, memoranda, reports, presentations, face-to-face conversations, telephone
       conversations, text messages, instant messages, voice messages, negotiations, agreements,
       inquiries, understandings, meetings, letters, notes, telegrams, mail, email, and postings of
       any type.

 (4)   “Data Recording(s)” shall mean, as applicable, the data copied, collected, stored,
       intercepted, captured, read, re-routed, forwarded, redirected, and/or received as a result of
       Recording a visit to Your Website.

 (5)   “Document” shall include any written or graphic matter or any other means of preserving
       thought or expression, and all tangible things from which information can be processed or
       transcribed in your actual or constructive possession, custody, care or control, which
       pertain directly or indirectly, in whole or in part, either to any of the subjects listed below
       or to any other matter relevant to the issues in this action, or which are themselves listed
       below as specific documents, including, but not limited to: correspondence, memoranda,
       notes, messages, letters, telegrams, teletype messages, bulletins, diaries, chronological
       data, minutes, books, reports, charts, ledgers, invoices, worksheets, receipts, computer
       printouts, computer disks, electronic mail (e-mail), schedules, affidavits, contracts,
       transcripts, surveys, graphic representation of any kind, photographs, graphs, microfilms,
       videotapes, tape recordings, electronically stored material, motion pictures or other films.
       Further, the word “Documents” shall be deemed to include the original and any draft
       thereof, and any copy of an original or a draft which differs in any respect from such
       original or draft.

 (6)   “Electronic Media” means any magnetic, optical, or other storage media device used to
       record or access ESI including, without limitation, computer memory, hard disks, floppy
       disks, flash memory devices, CDs, DVDs, Blu-ray disks, cloud storage (e.g., DropBox,
       Box, OneDrive, and SharePoint), tablet computers (e.g., iPad, Kindle, Nook, and Samsung
       Galaxy), cellular or smart phones (e.g., BlackBerry, iPhone, Samsung Galaxy), personal
       digital assistants, magnetic tapes of all types or any other means for digital storage and/or
       transmittal.

 (7)   “ESI” or “Electronically Stored Information” refers to information and Documents –
       with all Metadata intact – created, manipulated, communicated, stored, and best utilized in
       digital form, and requiring the use of Electronic Media to access. Such information includes
       emails, email attachments, message boards, forums, support tickets, support articles,
       security alerts, pop-ups, videos, discussion boards, data, charts, BETA results, error
       messages, bug reports, source code, investigative reports, monitoring reports, comments,
       press releases, drafts, models, templates, websites, instant messages, chats, and
       intercompany and intra- company Communications.


                                                                                      PAGE | 4 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 6 of 20 PageID 226




 (8)    “Identify” means, with respect to any “person,” or any reference to the “identity” of any
        “person,” to provide the name, home address, telephone number, business name, business
        address, business telephone number and a description of each such person’s connection
        with the events in question.

 (9)    “Identify” means, with respect to any “document,” or any reference to stating the
        “identification” of any “document” provide the title and date of each such document, the
        name and address of the party or parties responsible for the preparation of each such
        document, the name and address of the party who requested or required the preparation and
        on whose behalf it was prepared, the name and address of the recipient or recipients to each
        such document and the present location of any and all copies of each such document, and
        the names and addresses of any and all persons who have custody or control of each such
        document or copies thereof.

 (10)   “Including” means “including but not limited to” and “including without limitation.”

 (11)   “Metadata” refers to structured information about an electronic file that is embedded in
        the file, describing the characteristics, origins, usage and validity the electronic file.

 (12)   “Person” shall mean any natural person, entity, corporation, partnership, association, joint
        venture, trust, government unit, agency, branch, or office or any subdivision or department
        thereof.

 (13)   “Plaintiff” shall mean the named Plaintiff in this action.

 (14)   “Record,” “Recorded,” or “Recording” shall mean, as applicable, to enable, run, activate,
        and/or operate computer script code on Your Website, that was provided by any Session
        Replay Provider, to copy, record, intercept, capture, read, observe, re-route, forward,
        redirect, and/or receive data associated with, but not limited to, any of the following
        activities by a visitor to Your Website: scrolling behavior, mouse movements, mouse
        clicks, content of the pages viewed, information inputted, pages viewed, search queries,
        and/or keystrokes.

 (15)   “Relate(s) to” “Related to” or “Relating to” shall be construed to mean referring to,
        reflecting, concerning, pertaining to or in any manner being connected with the matter
        discussed.

 (16)   “Session Replays(s)” shall mean the browsing session and/or playback generated as a
        result of Recording a visit to Your Website.

 (17)   “Session Replay Provider” shall mean the following entities: AB Tasty, Auryc, Browsee,
        Capturly, Clicktale, Contentsquare, Crazy Egg, Cux.io, Datadog, DecibelInsight a/k/a
        Decibel, Dynatrace, FullStory, Glassbox Digital, Heap, Heyflow, Hotjar, Inspectlet,
        LiveSession, LogRocket, Lucky Orange, Mouseflow, Mousestats, Plerdy, Quantum
        Metric, Reactflow, Salemove, SessionCam, Smartlook, TrackMyUsers, UserTrack,
        UserReplay, UserZoom, Verint Foresee, VWO Insights, Yandex.

                                                                                     PAGE | 5 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 7 of 20 PageID 227




 (18)   “You” or “Your” shall mean the Defendant in this case, including any of Your directors,
        officers, employees, partners, members, representatives, agents (including attorneys,
        accountants, consultants, investment advisors or bankers), and any other person purporting
        to act on Your behalf. In the case of business entities, these defined terms include parents,
        subsidiaries, affiliates, predecessor entities, successor entities, divisions, departments,
        groups, acquired entities and/or related entities or any other entity acting or purporting to
        act on its behalf.

 (19)   “Website” shall mean the following website: www.intel.com.


                                        SECTION III
                                   RELEVANT TIME PERIOD

         Unless otherwise specified, the relevant time period for these discovery requests is four (4)
 years from the filing of the Complaint in this case.

                                          SECTION IV
                                      INTERROGATORIES

 (1)    Identify the total number of visitors to Your Website with internet protocol addresses
        reflecting Florida as the location that were Recorded. Your response should reflect the
        total number of instances of Recording per year and month. For associated Data
        Recording, please identify the date, length, data captured, associated internet protocol
        address and geographic location, and the visitor’s internet service provider.

        ANSWER:




 (2)    Identify the total number of Session Replays that were created for visitors to Your Website
        that had an internet protocol address reflecting Florida as the location. For each Session
        Replays, please identify the date, length, data captured, associated internet protocol address
        and geographic location, and internet service provider.

        ANSWER:




                                                                                       PAGE | 6 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 8 of 20 PageID 228




 (3)   List any and all persons, natural or otherwise, believed or known by You to have any
       knowledge concerning any of the issues raised by the pleadings, specifying the subject
       matter about which the witnesses have knowledge, and state whether You have obtained
       any statements (oral, written and/or recorded) from any of said witnesses, list the dates any
       such witness statements were taken, by whom any such witness statements were taken, and
       who has present possession, custody, or control of any such statements.

       ANSWER:




 (4)   Identify all individuals who were involved in, and/or were part of, the decision to Record
       visits to Your Website.

       ANSWER:




 (5)   Identify and describe any policies, procedures, or practices followed or maintained by You,
       including identification of any written materials or documents outlining any such policies
       or procedures, with respect to the following: (a) Recording visits to Your Website; (b) the
       redaction of personal identifying and/or private information contained within a Data
       Recording and/or Session Replay; and (c) the manner or method of storing, archiving, or
       otherwise maintaining Data Recordings and Session Replays.

       ANSWER:




                                                                                     PAGE | 7 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 9 of 20 PageID 229




 (6)   Identify the date(s) during which Javascript code from any Session Replay Provider was
       added to Your Website, indicating the name of the Session Replay Provider and dates
       during which the code was active, enabled, operating, and/or running on Your Website.

       ANSWER:




 (7)   Identify all dates on which You Recorded Plaintiff’s visit(s) to Your Website, as well as
       any Data Recordings and/or Session Replays generated as a result of Recording Plaintiff.

       ANSWER:




 (8)   Describe the consent or permission, if any, You obtained from Plaintiff and/or the Class
       Members to Record their visits to Your Website.

       ANSWER:




                                                                                 PAGE | 8 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 10 of 20 PageID 230




 (9)    Describe in detail the method or process, including all relevant Architecture, by which
        visits to Your Website are Recorded.

        ANSWER:




 (10)   Identify all third parties with whom You shared, provided, or sold access to Data
        Recordings and/or Session Replays.

        ANSWER:




 (11)   Identify all vendors, third-parties, and/or contractors that were involved or participated in
        Recording visits to Your Website.

        ANSWER:




                                                                                      PAGE | 9 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 11 of 20 PageID 231




 (12)   Describe the facts you contend support any defense(s) you may raise to the claims asserted
        against you in this lawsuit.

        ANSWER:




                                   SECTION V
                    REQUESTS FOR PRODUCTION OF DOCUMENTS

        Please produce –

 (1)    Every insurance agreement under which an insurance business may be liable to satisfy all
        or part of a possible judgment against you in this action or to indemnify you or reimburse
        you for payments made to satisfy the judgment, irrespective of whether you have or intend
        to make such a claim.


 (2)    Documents and ESI, including organizational charts, sufficient to identify all Persons who
        may possess knowledge relevant to this Action.


 (3)    Documents and ESI sufficient to identify all databases, networks, or any other repositories
        of information under Your control that may contain Documents and ESI relevant to this
        Action.


 (4)    Documents and ESI sufficient to identify all methods and media utilized by Your
        employees for inter-office (internal) Communication in the course of their work, including
        but not limited to inter-office mail (electronic and physical), reports (electronic and
        physical), chats, and video chats, as well as how and where such Communications are
        stored.


 (5)    All Documents and ESI sufficient to identify each process and/or piece of Architecture
        involved in Recording visits to Your Website.


 (6)    All Session Replays related to Plaintiff and the Class Members.



 (7)    All Data Recordings related to Plaintiff and the Class Members.


                                                                                   PAGE | 10 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 12 of 20 PageID 232




 (8)    Documents and ESI sufficient to identify the total number of Class Members.


 (9)    Documents and ESI sufficient to identify the total number of Session Replays related to
        Class Members.


 (10)   Documents and ESI sufficient to identify the total number of Recordings related to Class
        Members.


 (11)   Documents and ESI sufficient to identify the total number of instances in which Class
        Members were Recorded.


 (12)   Documents and ESI sufficient to identify the following for each Class Member: (a) their
        internet protocol address; (b) their geographic location; (c) their internet service provider;
        and (d) the dates on which they were Recorded by You.

 (13)   All communications between You and any Session Replay Provider regarding Recording
        visits to Your Website and/or this lawsuit.


 (14)   Copies of all Javascript code from any Session Replay Provider used on Your Website at
        any point in time.


 (15)   Documents and ESI sufficient to identify the dates during which any Javascript code from
        any Session Replay Provider was active, enabled, and/or operating in Your Website.



 (16)   Documents and ESI sufficient to identify any consent, permission, and/or authorization
        You claim to have received from Plaintiff to Record their visits to Your Website.


 (17)   Documents and ESI sufficient to identify any consent, permission, and/or authorization
        You claim to have received from Class Members to Record their visits to Your Website.


 (18)   All Documents and ESI describing and/or containing the names, descriptions, and
        identifying features of any documents, files, or communications created and/or maintained
        in connection with the Recording of Plaintiff’s visits to Your Website.



                                                                                     PAGE | 11 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 13 of 20 PageID 233




 (19)   All Documents and ESI describing and/or containing the names, descriptions, or
        identifying features of any files created and/or maintained in connection with the
        Recording of the Class Members’ visits to Your Website.


 (20)   All contracts and agreements between You and any Session Replay Provider.


 (21)   All Documents and ESI concerning or identifying Plaintiff.


 (22)   All internal communications, documents, and/or ESI regarding or discussing Recording
        visits to Your Website.


 (23)   Documents and ESI sufficient to identify the Session Replays of any Class Member that
        were scrubbed or deleted from any of Your databases or databases to which You have
        access.


 (24)   Documents and ESI sufficient to identify any Session Replays of Plaintiff that were
        scrubbed or deleted from any database.


 (25)   All Documents and ESI concerning any agreement, whether formal or informal, between
        You and any third party, regarding Recording of visitors to Your Website, including, but
        not limited to, those concerning the sale of Data Recordings and/or Session Replays.


 (26)   All communications between You and any third party regarding or discussing Recording
        of visitors to Your Website.


 (27)   All internal memos or communications regarding or discussing the Recording of visitors
        to Your Website.


 (28)   All policies and procedures regarding or discussing the Recording of visitors to Your
        Website.


 (29)   Documents and ESI sufficient to identify each process and/or piece of Architecture
        involved in Recording visits to Your Website.


 (30)   Documents and ESI sufficient to describe the process of Recording visits to Your Website.

                                                                                 PAGE | 12 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 14 of 20 PageID 234




 (31)   Documents and ESI sufficient to identify all individuals that were involved and/or were
        part of the decision to Record visits to Your Website.


 (32)   All policies and procedures followed or maintained by You with respect to any of the
        following: (a) Recording visits to Your Website; (b) the redaction of personal identifying
        and/or private information contain within Session Replays; and (c) the manner or method
        storing, archiving, or otherwise maintaining DataRecordings and/or Session Replays.


 (33)   Documents and ESI sufficient to identify any mechanism for opting out of being Recorded,
        if any, that was available to Plaintiff and/or the Class Members.



 (34)   All Documents and ESI regarding any investigation and/or complaint regarding the
        Recording of visitors to Your Website of which you are aware.



 (35)   All Documents and ESI regarding Your providing access to, or copies of, Data Recordings
        and/or Session Replays to any third party, including the scop e of such access.


 (36)   Documents and ESI sufficient to identify the purposes for which You use Data Recordings
        and/or Session Replays.


 (37)   All Documents and ESI regarding the use of Data Recordings and/or Session Replays by
        any third parties for any purpose.


 (38)   All Documents and ESI supporting any contention that You obtained consent to Record
        Plaintiff or Class Members.


 (39)   All Documents and ESI that You contend evidence or substantiate Your defenses in this
        Action.


 (40)   All Documents and ESI related to Your policies, practices, or procedures, if any, regarding
        the retention or destruction of Documents, files, and ESI, including emails, email backup
        or archive tapes, hard drives, and corporate storage, including, without limitation, any
        changes or modifications in such policies or practices.


                                                                                   PAGE | 13 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 15 of 20 PageID 235




 (41)   All Documents and ESI related to Your policies, practices, or procedures, if any, regarding
        the retention or destruction of Data Recordings and/or Session Replays.


 (42)   For any Javascript code and/or source code related to any of these Requests, Documents
        and ESI sufficient to identify all code repositories for such source code.


 (43)   Documents such as “data libraries” sufficient to explain the meaning of any data You
        produce in response to these requests.


 (44)   All analytic data, including Google Analytics data, associated with Plaintiff and the Class
        Members.


                                      SECTION VI
                                REQUEST FOR ADMISSIONS

        Admit or deny the following –

 (1)    Admit that You did not obtain consent from Plaintiff to Record any visit to Your Website.

 (2)    Admit that at least one of Plaintiff’s visits to Your Website was Recorded.

 (3)    Admit You never alerted Plaintiff that their visit(s) to Your Website would be Recorded.

 (4)    Admit You did not obtain consent from any Class Member to Record their visits to Your
        Website.

 (5)    Admit You never alerted any Class Member that their visit(s) to Your Website would be
        Recorded.

 (6)    Admit that You did not provide Plaintiff or any Class Members with a way to opt out of
        the Recording of their visits to Your Website.

 (7)    Admit that visitors to Your Website were Recorded from January 1, 2018 to the date of the
        filing of this lawsuit.

 (8)    Admit that visitors to Your Website were Recorded from January 1, 2019 to the date of the
        filing of this lawsuit.

 (9)    Admit that visitors to Your Website were Recorded from January 1, 2020 to the date of the
        filing of this lawsuit.


                                                                                      PAGE | 14 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 16 of 20 PageID 236




 (10)   Admit that there are more than 40 Class Members.

 (11)   Admit that You are able to identify the geographic location of the visitor associated with
        each Session Replay.

 (12)   Admit that You are able to identify the geographic location of the visitor associated with
        each Data Recording.

 (13)   Admit that You are able to identify the internet protocol address for the visitor associated
        with each Data Recording.

 (14)   Admit that You are able to identify the internet protocol address for the visitor associated
        with each Session Replay.

 (15)   Admit that each visitor to Your website who was Recorded was assigned a unique
        identification number.

 (16)   Admit JavaScript code from a Session Replay Provider was installed on Your Website
        prior to the filing of this lawsuit.

 (17)   Admit that the JavaScript code provided by any Session Replay Provider was not integral
        or necessary to the normal operation of Your Website.

 (18)   Admit that the Session Replay JavaScript code installed on Your Website allowed You to
        capture, read, re-rout, forward, redirect and/or receive a copy of the data exchanged
        between visitors to Your Website and Your Website.

 (19)   Admit that the Session Replay JavaScript code installed on Your Website allowed
        intercepted data exchanged between visitors to Your Website and Your Website.

 (20)   Admit that the Session Replay JavaScript code installed on Your Website allowed You to
        re-create an individual’s visit and navigation through Your Website.

 (21)   Admit that the Session Replay JavaScript code installed on Your Website permitted the
        observation, in real-time, of the scrolling behavior, mouse movements, mouse clicks,
        content of the pages viewed, information inputted, and/or keystrokes by a visitor to Your
        Website.

 (22)   Admit that a Data Recording and/or Session Replay allows You to determine the actions
        taken by a visitor to Your Website.

 (23)   Admit that a Data Recording and/or Session Replay allows You to determine the mouse
        movements by a visitor to Your Website.

 (24)   Admit that a Data Recording and/or Session Replay allows You to determine the mouse
        clicks by a visitor to Your Website.

                                                                                    PAGE | 15 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 17 of 20 PageID 237




 (25)   Admit that a Data Recording and/or Session Replay allows You to determine the pages
        viewed by a visitor to Your Website.

 (26)   Admit that a Data Recording and/or Session Replay allows You to determine the
        information inputted by a visitor to Your Website.


 (27)   Admit that a Data Recording and/or Session Replay allows You to determine the
        keystrokes by a visitor to Your Website.

 (28)   Admit that prior to the filing of this lawsuit, Your Website did not disclose that You would
        be Recording visitors to the site.

 (29)   Admit that You were able to determine the geographic location of a visitor to Your Website
        before and/or during the Recording of their visit to Your Website.

 (30)   Admit that You were aware of the Florida Security of Communications Act, Fla. Stat. Ann.
        § 934.01 prior to Recording visitors on Your Website.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                    PAGE | 16 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 18 of 20 PageID 238




                                         VERIFICATION
        Under penalties of perjury, I, the undersigned affiant, declare that I have read the foregoing

 Answers to Interrogatories, and that the Answers are true and correct.

                                                       __________________________________
                                                       AFFIANT SIGNATURE


                                                       __________________________________
                                                       PRINTED NAME OF AFFIANT


                                                       __________________________________
                                                       CAPACITY / TITLE OF AFFIANT


 BEFORE ME, the undersigned authority, personally appeared ___________________________,

 who produced as identification ______________________________________________, bearing

 number _________________________________ expiring on ______________________ who

 did take an oath, who stated that he/she is the person noted above, and that, according to his/her

 best knowledge and belief, the forgoing answers are true and correct.

 Sworn to and subscribed before me, this ________ day of _____________________, 201_____.

 _________________________________
 SIGNATURE OF NOTARY

 ___________________________________
 PRINTED NAME OF NOTARY




                                                                                     PAGE | 17 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 19 of 20 PageID 239




 DATED: April 28, 2021


                                     By:   /s/ Andrew J. Shamis
                                           SHAMIS & GENTILE, P.A.
                                           Andrew J. Shamis, Esq.
                                           Florida Bar No. 101754
                                           ashamis@shamisgentile.com
                                           14 NE 1st Avenue, Suite 705
                                           Miami, Florida 33132
                                           (t) (305) 479-2299
                                           (f) (786) 623-0915

                                           EDELSBERG LAW, PA
                                           Scott Edelsberg, Esq.
                                           Florida Bar No. 100537
                                           scott@edelsberglaw.com
                                           Christopher C. Gold, Esq.
                                           Florida Bar No. 88733
                                           chris@edelsberglaw.com
                                           20900 NE 30th Ave., Suite 417
                                           Aventura, FL 33180
                                           Telephone: 305-975-3320

                                           HIRALDO P.A.
                                           Manuel Hiraldo, Esq.
                                           Florida Bar No. 030380
                                           401 E. Las Olas Blvd., Suite 1400
                                           Fort Lauderdale, FL 33301
                                           MHiraldo@Hiraldolaw.com
                                           Telephone: 954-400-4713

                                           Counsel for Plaintiff and Proposed Class




                                                                       PAGE | 18 of 19
Case 5:21-cv-00182-JSM-PRL Document 23-1 Filed 05/27/21 Page 20 of 20 PageID 240




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was served electronically on counsel

 for Defendant.




                                                    /s/ Andrew J. Shamis
                                                    SHAMIS & GENTILE, P.A.
                                                    Andrew J. Shamis, Esq.
                                                    Florida Bar No. 101754
                                                    ashamis@shamisgentile.com
                                                    14 NE 1st Avenue, Suite 705
                                                    Miami, Florida 33132
                                                    (t) (305) 479-2299
                                                    (f) (786) 623-0915




                                                                                PAGE | 19 of 19
